If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     UNPUBLISHED
In re BLOCK/NYGAARD, Minors.                                         November 10, 2022

                                                                     No. 360449
                                                                     Gogebic Circuit Court
                                                                     Family Division
                                                                     LC Nos. 2018-000069-NA
                                                                             2019-000042-NA


Before: SAWYER, P.J., and MARKEY and SWARTZLE JJ.

SWARTZLE, J. (concurring).

        I concur in the majority’s judgment as well as its analysis with the exception of Section
II.B. I do not quarrel with the majority’s application of current law; rather, my quarrel is with the
current law itself. For the reasons I set forth in my concurring opinion in People v King,
unpublished opinion per curiam of the Court of Appeals, issued October 15, 2020 (Docket No.
346559) (SWARTZLE, J., concurring), p 7, I do not believe that our Court should apply the plain-
error test to the waiver of counsel, either in the criminal context or this quasi-criminal context.
Our Supreme Court has granted leave to hear oral argument on the application for this issue, People
v King, 964 NW2d 34 (Mich, 2021), but, based on the law as it stands today, I must concur.



                                                              /s/ Brock A. Swartzle




                                                -1-